                        Case 2:19-mj-00485 Document 1 Filed 03/25/19 Page 1 of 5
AO 91 (Rev 11/11) Crumnal C,0mplamt (approved by AlJSA LaBAR)


                                   UNITED STATES DISTRICT COURT
                                                                 for the
                                                Eastern District of Pennsylvania

                  United States of America                          )
                              V.                                    )
                ANTHONY WRIGHT                                      )      Case No.   (q _<.,{~...-1
    6342 W Girard Avenue, Philadelphia, PA 19150                    )
                                                                    )
                                                                    )
                                                                    )
                         Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of -~~c~ 28, 2018, a~d May 18, 201~. in the county of                   Delaware and Philadelphia in the
     Eastern _ _ District of _ _          pennsylvani~          , the defendant(s) violated:

            Code Section                                                     Offense Description
 Title 18, United States Code,                Robbery interfering with interstate commerce.
 Section 1951 (a)(two counts)

 Title 18, United States Code,                Usmg, carrying, and brandishing a firearm during and in relation to a crime of
 Section 924(c)(1){two counts)                violence




         This criminal complaint is based on these facts:
 See attached Affidavit




         ~ Continued on the attached sheet.

                                                                                 _Ac--;_·_     Complainant's szs_l{at_ilre   '- :   · ._
                                                                                                               \.        -    ..
                                                                                       Adam Cook, Spe:cial Agent, FBI
                                                                                                Printed na!!te and,)itle

Sworn to before me and signed in my presence.
                                                                                                           "_.::,

                                                                                                                     ----
                                                                                                                    ,A




Date:      3• ~ L1-
City and state:                      Philadelphia, PA                              Timothy R. Rice, U S Magistrate Judge
                                                                                                Printed name and tztle
             Case 2:19-mj-00485 Document 1 Filed 03/25/19 Page 2 of 5



                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      'I, Adam Cook, being duly sworn under oath and deposed, state the following:

        I.       I am a Special Agent with the Federal Bureau of Investigation ("FBI") assigned to

the Philadelphia Division, and have been so since December 2017. I am currently assigned to the

Violent Crimes Task Force (VCTF) which investigates•violations of Federal law, to include

robberies of banks, robberies of businesses that affect interstate commerce (also known as Hobbs

Act robberies), kidnappings, and fugitives. Further, I have also received training and experience

as a Police Officer with the FBI for approximately four years prior to my current position as a

Special Agent.

       2.        This affidavit is being submitted in support of a criminal complaint and arrest

warrant charging Anthony Wright, date of birth (DOB) April 5, 1991, with violations of Title 18,

United States Code, Section 1951 (a) (robbery which interferes with interstate commerce and

conspiracy)(two counts) and Title 18, United States Code, Section 924(c) (use of a firearm in

relation to a crime of violence)(two counts).

                 THE MARCH 28, 2018, ROBBERY OF SL'"NOCO A-PLL'S MARKET

        3.       On March 28, 2018, at approximately 7:39 p.m., an armed man wearing a skull

mask robbed the Sunoco A-Plus market at 8203 West Chester Pike, Upper Darby, Pennsylvania.

The event was captured on a security video tape. The robber entered the store, menaced store

employee M.B. with a handgun, demanded money, and rifled the cash register. As the robber

entered the store, he drew the pistol from his waistband, appeared to "rack the slide" on the

handgun, that is, prepare it to fire, and pointed it at M.B. . In the course of looting the cash

register, the robber lifted out the cash drawer with his left hand, took cash from it, and threw the

drawer to the ground. The robber was not ~earing gloves. Upper Darby Police detective
             Case 2:19-mj-00485 Document 1 Filed 03/25/19 Page 3 of 5



Christopher Karr responded to the robbery. During his investigation he recovered latent

fingerprints from the discarded cash drawer. Detective Karr preserved the prints and submitted

them to the Delaware County Criminal Investigations Division for further analysis.

       4.      On June 12, 2018, Philadelphia Police Detective Jarell Babb notified the Upper

Darby Police that he was investigating a Philadelphia robbery carried out on May 18, 2018, by a

man wearing identical clothing and disguise to that was used by the robber of the Sunoco A Plus

~arket, and that he had gathered evidence showing that the robbery was committed by the

defendant, Anthony Wright. The Upper Darby detectives gave this information to Delaware

County CID Detective David McDonald. McDonald obtained Wright's fingerprints from official

records and compared them with the prints recovered from the Sunoco A Plus. The latent print

recovered from the cash drawer matched Wright's left middle finger.

       5.      A check of Wright's cellphone call detail records showed that on March 28, 2018,

Wright's phone used cell towers in the area of the Sunoco A-Plus approximately 20 minutes

before (7:17 p.m. and 7:19 p.m.) the robbery of the establishment. One of the towers used at this

time was approximately .44 miles from the Sunoco A-Plus.

                THE MAY 18, 2018, ROBBERY OF WALGREENS PHARMACY

       6.      On May 18, 2018, a robber wearing a skull mask confronted a cashier at the

Walgreens Pharmacy at 300 North 63rd Street, Philadelphia, PA, with a handgun and demanded

cash from him. The cashier was unable to open the cash register. The store's manager saw what

was happening, came over, and opened the cash drawer. The robber appeared to be disappointed

with the small amount of cash in the drawer and demanded more money. When the manager

appeared to delay in surrendering more cash, the robber threatened "I'm going to count to five,"
            Case 2:19-mj-00485 Document 1 Filed 03/25/19 Page 4 of 5



at which time the manager went to the store safe and opened it, giving the robber access to

additional cash. The robber took a total of approximately$ 675 and fled.

       7.      The robbery was captured on video, both inside and outside of Walgreens. The

outside video showed the robber walking towards the store, and then fleeing in the direction from

which he had come. Philadelphia Police Detective Jarell Babb traced the robber's path and found

several video cameras along the way. He obtained footage from those cameras, which showed

the robber parking a green Mustang sedan with a distinctive wear pattern in the hood paint and a

white ticket on the windshield, walking towards the robbery, and then returning to the Ylustang

after the crime was completed. Babb and other investigators set about locating the green

Mustang.

       8.      On June 8, 2018, Detective Babb found the car, in the lot of a local mechanic.

Detective Babb interviewed the mechanic, who explained that he had bought the car on May 26,

2018, from a man named Anthony Wright, who had provided the mechanic with a copy of his

driver's license as part of the transaction. The mechanic identified the defendant Anthony

Wright's photograph (on the license) as the man from whom he bought the car.

       9.      Detective Babb obtained a search warrant for the Mustang, and from it recovered

various items linked to Wright, including paystubs from an area restaurant and a priority mail

envelope with Wright's address. Detectives later searched Wright's home, and recovered more

paystubs from the same restaurant (it is now defunct.) Detective Babb passed along the

information about Anthony Wright to the various police departments investigating robberies

committed by the man in the skull mask. One of those was the robbery discussed above, and

based on Babb's information, Anthony Wright was identified by a fingerprint in that case.
              Case 2:19-mj-00485 Document 1 Filed 03/25/19 Page 5 of 5



        10.    A check of Wright's cellphone call detail records showed that Wright's phone

used a cell tower approximately .9 mile from Walgreens within minutes of the reported time of

the robbery (7:54 pm, 7:55 p.m., 7:58p.m., and 7:59 p.m. on May 18, 2018.)

        11.    Your affiant has confirmed that Sunoco A-Plus and Walgreen's are both

businesses engaged in and affecting commerce. Sunoco A-Plus is a seller of both fuel and sundry

items, including food, beverages, pantry items, and assorted other products that are manufactured

outside of the of Pennsylvania Walgreen's is a seller of pharmacy products and sundry items,

including foods, beverages, household goods, and assorted other products that are manufactured

outside of Pennsylvania. Each of the robberies described in this affidavit caused substantial

disruption and interference with the operations of the victim stores, as well as a loss of proceeds.

        12.    Because of the aforementioned facts, your affiant believes that there is probable

cause to charge Anthony Wright with the robbery of Sunoco A-Plus Market on March 28, 2018

and the robbery ofWalgreens Pharmacy on May 18, 2018 in violation of Title 18, United States

Code, Section 195 l(a) (robbery which interferes with interstate commerce) and Title 18, United

States Code, Section 924( c) (use of a firearm in relation to a crime of violence).



                                                              Ari~~--
                                                              Special Agent
                                                              Federal Bureau of Investigation


Sworn to_);)@fc1rin.ne
this. 2-Jday of March, 2019
